         Case 1:14-cv-03794-FB-LB Document 74 Filed 11/10/20 Page 1 of 2 PageID #: 757




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                     MARK D. ZUCKERMAN
Corporation Counsel                            100 CHURCH STREET                                          Senior Counsel
                                               NEW YORK, NY 10007                         E-mail: mzuckerm@law.nyc.gov
                                                                                                   Phone: (212) 356-3519
                                                                                                     Fax: (212) 788-9776



                                                                    November 10, 2020


        VIA ECF
        The Honorable Lois Bloom
        United States Magistrate Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                      Re: Patricia Ranta, et. al. v. City of New York, et. al., 14 Civ. 3794 (FB)(LB)

        Your Honor:

                       I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendants City of New York and Stephen Chmil in the
        above referenced matter. Defendants respectfully request that the Court enter a protective order
        in accordance with Rule 26(c), Fed. R. Civ. P., and/or reinforce its prior order regarding
        confidentiality in connection with the documents concerning David Ranta’s underlying arrest
        and prosecution that the Kings County DA will be producing herein.

                       Following the court conference of October 27, 2020, in accordance with Your
        Honor’s directive, I reached out to the Kings County District Attorney’s Office to facilitate the
        production of the foregoing documents for use by the parties in this litigation. The Kings County
        District Attorney proposed the following approach: 1) A production on discs of the documents
        previously produced to David Ranta’s attorney, Pierre Sussman, pursuant to a FOIL request, and
        the New York State Attorney General’s Office within approximately two weeks; 2) The
        remainder of the responsive Kings County District Attorney’s Office’s documents not claimed to
        be privileged would be produced in February, 2021, given the COVID restrictions which that
        Office is working under presently, and which would be followed by a privilege log prepared by
        the Kings County District Attorney’s Office. Counsel for all parties met telephonically with a
        representative of the Kings County District Attorney’s Office on November 5, 2020, and
        accepted this approach.
Case 1:14-cv-03794-FB-LB Document 74 Filed 11/10/20 Page 2 of 2 PageID #: 758




               Integral to this Court’s ruling that the documents would be turned over to Mr. Dee
pursuant to the CPL 160.50 release which David Ranta signed was the following ruling with
respect to the Kings County District Attorney’s Office’s documents: “And there should be an
agreement in the confidentiality agreement that the records that are received, which have
been released by Mr. Ranta, are going to be used solely for the purpose of this litigation.
Mr. Ranta gave them to Mr. Dee for the purpose of this litigation.” (Docket 73, pp. 13-14)
(emphasis added)

                Part of my objection to the CPL 160.50 release which David Ranta signed was
that Mr. Dee continually stated in “meet and confers” that the foregoing CPL 160.50 release
gave him greater rights other than simply receiving and distributing the documents from the
Kings County District Attorney’s Office. My suspicion was that Mr. Dee believed that he could
improperly share these documents publicly, and that defendants would not even have an
opportunity to respond because of the CPL 160.50 release that David Ranta had signed in favor
of Mr. Dee only. However, the Court’s foregoing restriction on the use of these documents
satisfied me at least to the limited extent that this was not going to be an issue.

                However, this morning, during counsels’ latest “meet and confer,” Mr. Dee now
takes the position that the foregoing restriction imposed by the Court on these documents,
namely that they would only be used for purposes of this litigation, does not require this
restriction to be put into the confidentiality stipulation that the parties are negotiating (and there
remain numerous other disputes regarding the confidentiality stipulation). Mr. Dee also
disclosed for the first time that David Ranta had ordered him to provide him all documents
received from the Kings County District Attorney’s Office, and that David Ranta was going to
put certain of those documents on the internet. This is a blatant attempt to circumvent the
Court’s order that these documents should only be used for purposes of this litigation (which
should be memorialized in the parties’ confidentiality stipulation), and an “end run” by Mr. Dee
(and David Ranta) around the Court’s order in this regard.

               We therefore request that a protective order be granted, and/or that the Court
reinforce that these documents may only be used for purposes of this litigation, and that the
confidentiality order being negotiated by the parties must include such a provision. We further
request that the Court order that the Kings County District Attorney’s Office not turn over any
documents to Mr. Dee until the confidentiality agreement is finalized and entered to ensure that
there is no misuse of these documents.

               Thank you for your consideration herein.

                                                              Respectfully submitted,

                                                              /s/ Mark D. Zuckerman
                                                              Mark D. Zuckerman
                                                              Senior Counsel

cc:    All Counsel (via ECF)
       Toni Lichstein, Esq. (Kings County District Attorney’s Office) (via email)


                                                  2
